 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpartan Plastics, Inc. and Tim E. Kasel and Oil,Chemical and Atomic Workers InternationalUnion. Case 7-CA-2118328 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 3 August 1983 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supportingbrief,' and the General Counsel filed cross-excep-tions, a brief in support of the cross-exceptions, andan answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommended Orderas modified.I The Respondent has requested oral argument. The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties.2 Both the Respondent and the General Counsel have excepted tosome of the judge's credibility findings. The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the recordand find no basis for reversing the findings.The Respondent argues that counsel for the General Counsel unethical-ly obtained a sworn statement from one of the Respondent's managerswithout prior notification to the Respondent's counsel, and that the samecounsel prosecuted the case at the hearing before the judge. It also al-leges that the judge improperly allowed the General Counsel to excise aportion of a witness' affidavit involving issues not connected with the al-leged violations, without affording the Respondent's counsel an opportu-nity to examine the contents of the affidavit. Further, it argues that thejudge improperly permitted the General Counsel to use a witness' affida-vit to refresh his recollection. Pursuant to Sec. 102.118(b)(2) of theBoard's Rules and Regulations we have carefully examined the affidavitfrom which portions were excised and are satisfied that the judge's rulingwas correct. Making available to a declarant his own material in order torefresh his recollection is a permissible practice under the Federal Rulesof Evidence. Thus there was nothing improper in the judge's ruling inthis regard. The General Counsel argues persuasively that counsel didobtain permission from the Respondent to take affidavits from manage-ment officials and that the matter was not raised at the hearing. More-over, there has been no showing that this action legally prejudiced theRespondent or that the integrity of the proceeding was compromised.Further, the fact that the same person performed the roles of investigatorand trial attorney is inconsequential in this proceeding. Thus the Re-spondent's averment in this regard is without merit.3 Because we agree with the judge's finding that fellow employees"conferred and collaborated" with Kasel "in preparing the typewritten, ifnot all of the questions presented" to the Respondent during the compa-ny-sponsored meeting, we find it unnecessary to rely on the judge's alter-native rationale that, even if Kasel had acted alone, his activity was con-certed because the questionnaire related to concerns shared by the otheremployees. Nor do we rely on the judge's citation of Diagnostic CenterHospital Corp. of Texas, 228 NLRB 1215 (1977), in fn. 3 of his decision,because that case has been overruled by our recent decision in MeyersIndustries, 268 NLRB 493 (1984).As we stated in Meyers Industries at 497:269 NLRB No. 981. The judge, relying on T.R.W. Bearings, 257NLRB 442 (1981), found that by maintaining a rulethat prohibited the distribution of literature during"working time" the Respondent violated Section8(a)(1) of the Act. However, TR. W Bearings wasrecently overruled by our decision in Our Way,Inc., 268 NLRB 394 (1983). We shall therefore re-verse the judge's finding that by maintaining therule the Respondent per se violated the Act. Ac-cordingly we dismiss the allegation of the com-plaint.42. We agree with the judge that the interrogationof several employees interfered with their Section 7rights in violation of Section 8(a)(1) of the Act.However, the judge applied the wrong standard inreaching his conclusion. Johnnie's Poultry Co., 146NLRB 770 (1964), relied on by the judge, setsforth the standard under which an employer mayquestion employees in order to investigate issuesraised in an unfair labor practice complaint andprepare for a hearing. The proper test in the instantcase is whether, under the circumstances, the inter-rogation reasonably tended to restrain or interferewith the employees' exercise of the rights guaran-teed them under the Act. Florida Ambulance Serv-ice, 255 NLRB 286 fn. 1 (1981). Accordingly weconclude that the Respondent's interrogation ofemployees concerning the authorship of the ques-tionnaire restrained and interfered with their Sec-tion 7 rights in violation of Section 8(a)(1) of theAct.3. Finally, the complaint alleges that about 20August 1982 the Respondent violated Section8(a)(l) of the Act by suspending its employeeKasel and thereafter discharging him. The judgeOnce the activity is found to be concerted, an 8(aXI) violation willbe found if, in addition, the employer knew of the concerted natureof the employee's activity, the concerted activity was protected bythe Act, and the adverse employment action at issue (e.g., discharge)was motivated by the employee's protected concerted activity.2323 See Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(Ist Cir. 1981), cert. denied 455 U.S. approved in NLRB v. Transpor-ration Management Corp., 113 LRRM 2857, 97 LC ¶ 10,164 (1983).Under this standard, an employee "may be discharged by the em-ployer for a good reason, a poor reason, or no reason at all, so longas the terms of the statute are not violated, "NLRB v. CondenserCorp. of America, 128 F.2d 67, 75 (3d Cir. 1942). Thus, absent specialcircumstances like NLRB v. Burnup & Sims, 379 U.S. 21 (1964),there is no violation if an employer, even mistakenly, imposes disci-pline in the good-faith belief that an employee engaged in miscon-duct.By distributing a written response to the questionnaire among all the em-ployees the Respondent demonstrated that it perceived that Kasel'saction was concerted. Cf. Ajax Paving Industries, 261 NLRB 695 (1982),enfd. 713 F.2d 1214 (1983).' The judge found that on occasions unauthorized distribution in theRespondent's plant had been tolerated. However, the amendment to thecomplaint made during the hearing to add the unlawful distribution ruleallegation did not include "unlawful enforcement" of the rule as an unfairlabor practice. Accordingly, because there is no allegation that the rulewas discriminatorily applied by the Respondent, we shall not pass on theissue.546 SPARTAN PLASTICSfound that by discharging Kasel because of his pro-tected concerted activity the Respondent commit-ted an unfair labor practice. However, he did notmake findings regarding the employee's prior sus-pension. Because we agree with the judge that theRespondent's actions in discharging Kasel were un-lawful and because the underlying facts leading tothe suspension are the same that led to the employ-ee's discharge several days later, we also find thatby suspending Kasel because of his engagement inprotected concerted activity the Respondent violat-ed Section 8(a)(1) of the Act. We shall modify thejudge's recommended Order accordingly.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Spartan Plastics, Inc., Holt, Michigan, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified andset out in full.1. Cease and desist from(a) Discharging, suspending, or otherwise dis-criminating against employees in regard to hire ortenure of employment, or any term or condition ofemployment because they protest against changesin working conditions.(b) Interrogating employees under circumstanceswhen such interrogation reasonably tends to re-strain or interfere with the employees' exercise ofthe rights guaranteed them under the Act.(c) Distributing, maintaining in effect, or enforc-ing Plant Rule 23 involving the making or publish-ing of "false" statements.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer Tim E. Kasel immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him wholefor any loss of earnings and other benefits sufferedas a result of the discrimination against him by pay-ment to him of the amount he normally wouldhave earned from the date of his suspension untilthe date of the Respondent's offer of reinstatement,less net interim earnings, as prescribed in F. W.Woolworth Co., 90 NLRB 289 (1950), plus interestas computed in Florida Steel Corp., 231 NLRB 651(1977).(b) Remove from its files any reference to theunlawful suspension and discharge of Tim E.Kasel, on 20 August and 27 August 1982 respec-tively, and notify him in writing that this has beendone and that the unlawful suspension and dis-charge will not be used against him in any way.See Sterling Sufars, 261 NLRB 472 (1982).(c) Withdraw and abolish its Plant Rule 23 in-volving the making or publishing of "false" state-ments.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its facility at Holt, Michigan, copiesof the attached notice .marked "Appendix."5Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tection547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge, suspend, or otherwisediscriminate against employees in regard to hire ortenure of employment because they protest againstchanges in working conditions.WE WILL NOT interrogate our employees undercircumstances when such interrogation reasonablytends to restrain or interfere with the employees'exercise of the rights guaranteed them by Section 7of the Act.WE WILL NOT distribute, maintain in effect, orenforce Plant Rule 23 involving the making orpublishing of "false" statements.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Tim. E. Kasel immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL notify Tim E. Kasel that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.WE WILL withdraw and abolish Plant Rule 23.SPARTAN PLASTICS, INC.DECISIONWALTER J. ALPRIN, Administrative Law Judge. Thecomplaint in this case was issued on October 22, 1982,'and was amended at the hearing. The issues here arewhether the Employer maintained unlawful work rulesand interrogated employees, and unlawfully dischargedan employee in violation of Section 8(a)(l) and (3) of theAct. The case was heard by me at Lansing, Michigan, onMarch 9, 1983.On the entire record, including my observation of thedemeanor of the witnesses, and after considering briefsfiled by the General Counsel and by counsel for Re-spondent on May 16, 1983, I make the followingFINDINGS OF FACTSpartan Plastics, Inc. (the Respondent) is a corporationorganized in the State of Michigan, manufacturing, sell-ing, and distributing self-adhesive decorative trim prod-ucts from its sole office at Holt, Michigan. Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and that the Oil, Chemical and Atomic WorkersAll dates are in 1982 unless otherwise stated.International Union (the Union) is a labor organizationwithin the meaning of Section 2(5) of the Act.Respondent maintains plant rules, the violation ofwhich may lead to discipline or discharge, which prohib-it the following:Rule 18. Unauthorized distribution of literature,written, or printed matter of any description duringworking time or in working areas.Rule 23. The making or publishing of false, vicious,or malicious statements concerning any employee,supervisor, the Company, or its products.There have been instances in the past of unauthorizeddistribution of literature or printed matter during work-ing time and/or in working areas with no discipline im-posed or employees discharged.Respondent maintains relations with its 86 manufactur-ing employees through a plant employees' committee,not a labor organization within the meaning of the Act.Several times each year the management, in conjunctionwith the committee, calls a "mass meeting" for all em-ployees, held at company facilities during nonworktimes,with attendance being voluntary. Oral questions are ac-cepted from employees at these meetings, but writtenquestions never were submitted.Tim Kasel, the Charging Party, was employed by Re-spondent in 1978 and operated a rotary die-cutting ma-chine. He holds a Bachelor of Arts degree in industrialrelations and labor. On May 1, 1981, he contacted theUnion in an attempt to organize Respondent. A meetingwas held at his home and authorization cards distributed,but there was no further organizational campaign.Kasel's participation in the attempt was known to Re-spondent.In the summer of 1982 there were rumors in the plantthat Respondent was going to do away with paid sickleave and paid personal leave, and that a mass meetingwould address these issues. Respondent did in fact havethese matters under consideration, with a target imple-mentation date of January 1, 1983, but had not planned ameeting. Kasel began discussing these issues with otheremployees, and preparing questions which he and otheremployees agreed should be submitted in writing to Re-spondent's president at the mass meeting. Kasel wroteand had typed some questions and kept about 20 photo-copies in his car.On August 12, Respondent and the committee agreedthat there should be a mass meeting the following day,after working hours, at 3:30 p.m., to discuss general eco-nomic matters, not to consider sick or personal leave.Committee members were as usual to advise the employ-ees in their respective divisions. Kasel testified that helearned of the meeting only on the morning of August13, and immediately after work that afternoon went tohis car, got the photocopied questions, and in conferencewith other employees added additional handwritten ques-tions. He then proceeded to the meeting, where he gavea photocopy of typed and handwritten questions toTroyle Anderson, Respondent's comptroller, with a re-548 SPARTAN PLASTICSquest that they be handed to Charles Kraus, Respond-ent's president.Some of Kasel's testimony in this regard is contradict-ed by his fellow worker, Gary Brewer, who testified thatKasel showed him a copy of all the typed and handwrit-ten questions at 10 o'clock on the morning of August 13.I believe Brewer's testimony, since Kasel's version ofadding handwritten questions at the last minute prior tothe meeting does not account for his having given a pho-tocopy of all typed and handwritten questions to Ander-son for Kraus, immediately after having finished thehandwritten portion that afternoon.The questions were handed to Kraus with the advicenot to attempt an oral answer, but Kraus began an at-tempted extempore reply. He shortly stopped, however,and announced that a written response would be forth-coming, and such a response, dated September 1, in factwas distributed. The questions, with the responses fol-lowing each, were as follows:Please Answer/commentRead AloudHigher Standard of Living???1. The average retired couple in the U.S. needsS15,000/yr, to live.S18,900 in Boston. The highest paid machine opera-tor at S. P. makes $3,200/yr. more than the $15,000(please comment).(Response: Boston is a long way from Holt,Michigan, and has absolutely nothing to do withour area, but food for thought is our highest paidmachine operator in 1981 was $26,679.00.)2. The poverty level for a family of four in the U.S.is $12,000/yr. (Mefford).(Response: The poverty level, I have read, is aslow as $6,000 up to $14,000 per year dependingon where you live. Besides, what are we to doabout the poverty level in the U.S.?)3. The steel industry in the U.S. has the highestwages and benefit packages ($25/hr.). Managementat S. P. has claimed in the past to pay over $20/hr.in wages and benefits to factory personnel. Is this afact?(Response: True, the steel industry is approxi-mately S23 per hour. It is in a shambles; highestunemployment in 50 years; McClough Steel inbankruptcy; many other companies are on thefringe of bankruptcy. As to $20 an hour, wedon't know where that came from. We haveaveraged $12-16 an hour for the last two years-never even heard of $20 per hour.)4. The average wage per hour for factory work, ac-cording to the Wall Street Journal, is $8.55/hr.What's S. P.'s average?(Response: Average wage per hour at SpartanPlastics is $7.60. Maintenance/machine operatorsare as high as $9.50 with Utility Person at $6.40.)5. Management has claimed our wages and benefitsfor factory personnel are second to none. How dothey compare to Avery International Tape Divi-sion, 3M Tape Division, and Ford Motor CompanyParts and Service Division?(Response: Management has never claimed ourwages and benefits to be second to none. Thatwould be a foolish statement. We feel that wepay well compared to other small businesses inthe area. As for comparison to $800 million to $3billion per year companies, it would be ratherhard to compare. But, the surprising thing is thatSpartan Plastics does have wage scales which arevery close and benefits better than those largecompanies. Naturally, you are always going tofind some differences.)6. "You're lucky to have a job" is a common clicheused by management. The fact of the matter is thatthe majority of factory personnel at S. P. hired inwhen another job most likely could have been se-cured. These people hired in on the premise and as-sumption that wages would keep up with inflation(as long as the company was profitable, and it is, orit wouldn't be in business) and benefits would keepgetting better as the workers worked harder or lesshard through technical improvement, managerialimprovements are questionable at best. Every yearit seems S. P. takes away something earned by thewage earners or policy becomes absolutely moredictorial (sic)(please comment).(Response: We are fortunate to be working-PERIOD. It would be interesting to poll ourpeople as to promises that lured them away fromtaking another job. We would challenge anyoneon that. We don't promise anything. No one hasa crystal ball to predict the future. As for bene-fits-simply look at the record. Each year wetake away something is a ridiculous statement.This is the first time in 22 years we have askedfor anything back from our employees.)7. Management has said inflation is dwindling, orour buying power is more. Please comment on thefollowing analysis for a four year span: [Figuresomitted.] Just to keep up with inflation, a wageearner making $14,000 four years ago needs $20,500today.(Response: Since 1979, wages and benefits haveincreased 57% at Spartan Plastics. I don't feel Ihave to elaborate more on that.)8. Why does the single family wage earner at S. P.have to count on overtime just to secure the basicnecessities (nothing extra)?549 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Response: When a person makes $20-25,000 peryear and they have trouble with basic necessities,I guess you have to look within your own budgetas to what basic necessities are. I am sure thatthere are people making $50,000 and more thatalso have trouble with basic necessities.)9. Every year, it's the same sing-song from manage-ment. "We're holding our own, the market is soft"or "pop costs too much." But S. P. just keeps onhiring, expanding, etc. (e.g. temporary help is hiredand stays all year, or, a person is laid off on aFriday and called back to work on Monday.)(Response: We have never pled poverty-wages,bonuses, fringes prove that out. We have onlyadded 3 or 4 people to our full time labor forcein 2 years. As for expansion, you better hope wekeep expanding because it means job security ifwe can keep our markets growing. Temporaryhelp averages 3-4 months and the author/authorshave a better recollection of a person being laidoff on Friday and called back on Monday thanwe have. When did it happen?)10. What has S.P. grossed in the last ten years?(Response: Gross profit has nothing to do withprofitability. What is important is net-after ev-erything is taken out. Our net last year was an alltime low of 1.7%. Example: What is your grosspay before taxes, food, shelter, etc., etc.? What isleft after that and you have the same thing inbusiness.)11. We (factory workers) work so we can havedecent benefits and the personnel who administerthose benefits recall them (e.g. week's vacation after15 years-gone; paid sick/personal time-gone). Weearned that time because you had to be at work fora month before you earned six hours, so it reallywasn't a benefit, right?(Response: PPH days have always been consid-ered a benefit no matter how you look at it.)12. Traditionally, it is common practice for veryprofitable companies to jump on the concessionarybandwagon in depressed economic times eventhough profit and productivity curves continue torise steadily. Isn't this what has happened at S.P.?(Response: If we were highly profitable, why dowe owe the bank over $400,000 and are stilltaking 45-90 days to pay our bills? Theauthor/authors have information that we are notaware of. Sure wish they would not keep it asecret.)12. [Sic] Dunn & Bradstreet.(Response: Dunn & Bradstreet. Okay, we haveheard of them.)13. Michigan Annual Reports indicates S. P. is very,very healthy. What's it take for management toadmit things have never been better, financiallyspeaking?(Response: Again, the author/authors have infor-mation that we are not aware of. Sure wish theywould not keep it a secret.)Handwritten 1. What are the factory workers whohave involuntary medical disorders to do, whenthey have to miss days for treatment. Are they sup-posed to live on a four, three or two-day paycheck.Seems Spartan is trying to foster a new breed ofSuper, Sickless Shoprats, master shoprat, if youwill. Its been tried before.(Response: The writer makes this sound like ev-eryone is off 2-3 days per week all year aroundwhich is simply not true. Vacation time can stillbe used when an employee misses a day. As tothe last part, I think it is an insult to everyonethat works at Spartan Plastics.)Handwritten 2. You say everyone must tighten theirbelt. Well, its pretty easy to tighten a few notcheswhen you're (sic) income $25,000, $30,000, $50,000plus. $18,200 kind of makes that belt tight to beginwith.(Response: We have no control over people'sstandard of living. We can only pay wages whichare reasonable and offer a standard of livingwhich will be comparable with everyone in thearea. If a person gears their standard of living tochampagne and expensive things, it is completelyup to them. Spartan Plastics has only so much togive and so much to offer and still remain in busi-ness.)Handwritten 3. Why is it that in 1982 a contempo-rary factory must manage its labor force with 1930,1940, 1950, 1960's managerial techniques and poli-cies.(Response: I am wondering where theauthor/authors drew this from and what experi-ence they can claim to make the statements as toold fashioned management techniques. They musthave a lot of vast experience and knowledge thatthey are hiding from us.)Handwritten 4. Do you think Spartan will last aslong as Diamond Reo.(Response: Diamond Reo was a fine company inits time and they lasted for 70 years. We certainlyhope that we last as long.)The last handwritten question obviously is a referenceto Don Clemens, Respondent's plant manager, previouslyemployed by Diamond Reo which had gone into bank-ruptcy.550 SPARTAN PLASTICSThe letter responding to the questions began with thefollowing comments:As you all know, I have been asked to answer aquestionnaire given to me at the end of the August13 employee meeting. In the 23 years we have beenin business, I have never been presented with such acrude/rude request at any meeting we have everhad.Plant Manager Clemens also considered the questionsmalicious and inflammatory, and sought to determinetheir author. He learned from Anderson that it wasKasel who presented them, and on August 16 got anopinion from Kasel's supervisor that the handwriting onthe questions appeared to be Kasel's. Clemens calledKasel into his office and, asked whether he had "au-thored" the questions.2Kasel denied having done so.Clemens also called in the other employees of Kasel's di-vision and asked them three questions-whether theywrote the questions, whether they had input into thequestions, and who had written the questions.On August 20, Clemens again called Kasel to his officeand asked whether he had authored the questions. Cle-mens had retained a handwriting expert to study thehandwritten questions, but had not as yet received hisreport. Kasel again denied authorship, but Clemens sus-pended him. Clemens testified he took this action not be-cause of the form of the questions, but because he be-lieved Kasel had twice lied to him about his part in pre-paring them. However, Clemens' sworn statement to aBoard field employee had been that he "decided to sus-pend Kasel because I thought the letter was very inflam-matory and very derogatory. .." I believe the latter tobe the true basis of the suspension. Clemens was out oftown until August 26, and upon his return found the ex-pert's report identifying the handwriting as that of Kasel.On August 27 Clemens phoned intending to ask him tocome to the plant for a discussion regarding the suspen-sion, but was unable to reach him. Clemens physicallywent to Kasel's home and asked him to come to theplant for the discussion, but Kasel was babysitting andunable to do so. Later that day Clemens phoned again,to ask Kasel whether another time could be arranged forhim to come to the plant. Kasel told him that any ar-rangements would have to be made through his attorney.Clemens gave up the idea of an interview, and preparedand sent Kasel a letter discharging him for "Dishonesty;unprovoked insolence; disrespect on your part towardyour employer; conduct contrary to the faithful and dili-* Kasel insists that Clemens used the verb "authored," which Clemensdenies. Employees Snider and Pierce were asked who "wrote" and notwho "authored" the questions. Respondent Controller Anderson gave anaffidavit to a Board field employee reporting that employees were askedwho had "authored" the questions, and employee McCaleb recalled that"author" was used. The word "author" might be considered to empha-size originality, but, as later discussed, authorship of the questions, in thatsense, has no bearing on whether the preparation was a concerted action.It might also be considered in determining whether Kasel had lied to Cle-mens, but since, as also later discussed, the interrogation being improperthere was no obligation for an employee to respond truthfully. Therefore,it is not here pertinent whether Clemens used the word "wrote" or "au-thored," but I find the weight of the evidence to be that he used thelatter.gent performance of your employer's business; conductwhich was demoralizing to your fellow employees whichalso obstructed your employer's business." None of theother employees interviewed, or who had entered intodiscussions with Respondent's president at the meetingregarding the proposed loss of sick or personal leave,was disciplined, suspended, or discharged.DISCUSSIONA. Unlawful DischargeRespondent's position is that it suspended the Charg-ing Party because he lied when questioned regarding hisauthorship or participation in preparing the written ques-tions presented at the meeting, and discharged him bothfor lying and because he had in fact prepared maliciousquestions. The first issue is thus whether preparation ofthe questions was a concerted action and, if so, whetherit was protected by the Act.Respondent argues that Kasel, alone, desired and pro-voked a confrontation by originating, preparing, and pre-senting the questions. This is contrary to the uncontestedtestimony of fellow employees that they conferred andcollaborated with Kasel in preparing the typewritten, ifnot all, of the questions presented. Further, even hadKasel been acting alone, the questions at least in part re-lated to wages and fringe benefits affecting not onlyKasel but responding to the concerns and inuring to thebenefit of numerous employees.3Though Kasel's actions thus were concerted, they mayhave lost the protection of the Act. It has been ruledthat "flagrant conduct of an employee, even though oc-curring in the course of section 7 activity, may justifydisciplinary action by the employer.... The employ-ee's right to engage in concerted activity may permitsome leeway for impulsive behavior, which must be bal-anced against the employer's right to maintain order andrespect."4The issue is whether the activity "is sufficient-ly egregious to remove [the employee's] activities fromany protection they might have otherwise enjoyed.""The truth or falsity of the statements made, or whetherthe employer finds the statements to be embarrassing, isnot material to the issue of whether they have lost theprotection of the Act, unless the employee's statementconstitutes disparagement or vilification deliberately in-tended to impugn the employer's operations." Opprobri-ous conduct may forfeit the protection of the Act, and"[t]he decision as to whether the employee has crossedthat line [and lost such protection] depends on severalfactors: (1) the place of the discussion; (2) the subjectI Eastex, Inc. v. NLRB, 437 U.S. 556 (1978); Diagnostic Center HospitalCorp. of Texas, 228 NLRB 1215, 1217 (1977), that "Birdwell's conductwas concerted and protected irrespective of whether she was overtly des-ignated by other employees to act on their behalf or informed any em-ployee that she was doing so .... Birdwell's fellow employees sharedher concern and interest in the subject matter of the letter and, conse-quently, (it is clear) that Birdwell was acting concertedly on behalf of herfellow employees."4 NLRB v. Thor Power Tool Co., 351 F.2d 584, 587 (7th Cir. 1965),enfg. 148 NLRB 1379 (1964); American Telephone & Telegraph Ca v.NLRB, 521 F.2d 1159 (2d Cir. 1975).5 Fibracam Corp., 259 NLRB 161 (1981).5 Tyler Business Services, 256 NLRB 567, 568 (1981).551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter of the discussion; (3) the nature of the employee'soutburst; and (4) whether the outburst was, in any way,provoked by an employer's unfair labor practice."7The first, second, and eighth typewritten questionsimply that Respondent pays workers less than theamount required to sustain a retired couple, and notmuch more than the poverty level for a family of four.The 5, 7, 9, 12 (first), and 13 typewritten questions implythat Respondent is making false statements to its employ-ees. These comments are disparaging and insulting butnot so insolent as to be grossly disrespectful. The firsthandwritten question implies that Respondent is deliber-ately fostering subhuman working conditions, and thethird and fourth handwritten questions are personally in-sulting to Respondent's management in general and itsplant manager in particular. I find that these questions,while intentionally disparaging, were presented for thepurpose and with the effect of arguing against a changein the sick and personal leave policies of Respondent,and not for the purpose or with the effect of impugningRespondent and its operations. The concerted activitydid not lose the protection of the Act.The next issue is whether Kasel's discharge was basedon the protected activity. Respondent has at variouspoints claimed that the discharge was for lying in re-sponse to interrogation, and for promulgating maliciousstatements. Neither defense is valid. As is hereinafterfound, the interrogations were themselves violations ofSection 8(a)(1) of the Act. The employee is obviouslyunder no obligation to respond to unlawful coercion inany particular manner. It can be no defense to Respond-ent to recite a wrong by Kasel in responding to an actionof Respondent which itself constituted a violation of law.As for the defense that the discharge was for promulgat-ing malicious statements, I have above found that thequestions were not so malicious as to have lost the pro-tection of the Act. Kasel's discharge was therefore basedsolely on his protected concerted activity protestingchanges in working conditions, and was in violation ofthe Act.B. InterrogationsA number of the questions presented related directlyto wages and benefits, legitimate areas of concerted em-ployee concern protected by the Act. These questions,not being egregious, did not lose such protection, butRespondent, in interrogating Kasel and the other em-ployees' did nothing to discriminate between legitimateinquiries on the one hand, and improper inquiries on theother.In Johnnie's Poultry8the Board held that an employermay interrogate employees on matters concerning theirSection 7 rights for the purpose of either verifying aunion's claim of majority status or ...to prepare a de-fense for use in an unfair labor practice trial. In balanc-ing this employer privilege against the "inherent danger"to employees of coercion, the Board requires that:Arlantic Steel Co., 245 NLRB 814, 816 (1979).e Johnnie's Poultry Co., 146 NLRB 770 (1964).[T]he employer must communicate to the employeethe purpose of the questioning, assure him that noreprisal will take place, and obtain his participationon a voluntary basis ...." [W. W. Grainger, Inc.,255 NLRB 1106 (1981)].In the matter at hand the interrogation was not for aproper purpose, and the employees were given none ofthe required assurances. The interrogation of Kasel andof the other employees was therefore an improper inter-ference with, or restraint or coercion, of employees en-gaging in concerted activity, and constituted a violationof Section 8(a)(1) of the Act.C. Unauthorized Distribution RuleThe General Counsel alleges that the rule against un-authorized distribution of cited material during workingtime or in working areas is invalid on its face as overlybroad. The Board held that nonsolicitation rules refer-ring to either "non-working time" or "non-workinghours" are overly broad and presumptively invalid inthat they are ambiguous regarding an employee's right toengage in protected concerted activity "during periodsof the workday when they are properly not engaged intheir work tasks (e.g., meal and break periods)." T.R. WBearings, 257 NLRB 442, 443 (1981). Maintaining therule is therefore a violation of Section 8(a)(1) of the Act.D. Malicious Statements RuleThe General Counsel also alleges that the rule againstmaking or publishing false, vicious, or malicious state-ments concerning any employee, supervisor, the Compa-ny, or its products, is per se in violation of the Act.Again, the Board has indeed held invalid rules whichpunish statements which are "merely false" and that"false and inaccurate employee statements are protectedso long as they are not malicious." American Cast IronPipe Co., 234 NLRB 1126, 1131 (1978), affd. 600 F.2d132 (8th Cir. 1979). The rule is therefore in violation ofSection 8(a)(1) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By discharging Tim E. Kasel because of his protect-ed concerted activity protesting changes in working con-ditions, Respondent has engaged in an unfair labor prac-tice within the meaning of Section 8(a)(1) of the Act.3. By interrogating employees on matters concerningtheir Section 7 rights other than for the purpose of veri-fying a union's claim of majority status or to prepare adefense for use in an unfair labor practice trial, and byfailing to communicate to the employees the purpose ofthe questioning, failing to assure the employees that noreprisals would take place, and failing to obtain the par-ticipation of the employees on a voluntary basis, Re-spondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section7 of the Act, and engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.552 SPARTAN PLASTICS4. By maintaining a rule prohibiting distribution by itsemployees of unauthorized literature, written or printedmatter during working time, Respondent has engaged inand is engaged in unfair labor practices in violation ofSection 8(a)(1) of the Act.5. By maintaining a rule prohibiting the making orpublishing of statements concerning any employee, su-pervisor, the Respondent, or its products which aremerely false and not vicious or malicious, Respondenthas engaged in and is engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom, and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that Respondent unlawfully dis-charged Tim E. Kasel I shall recommend that Respond-ent be ordered to offer him immediate and full reinstate-ment to his former job, or if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges. I shall furtherrecommend that Respondent be ordered to make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him by payment tohim of the amount he normally would have earned fromthe date of his termination until the date of Respondent'soffer of reinstatement, less net earnings, to which shall beadded interest to be computed in the manner prescribedin F. W. Woolworth Co., 90 NLRB 289 (1950), and Flori-da Steel Corp., 231 NLRB 651 (1977).9[Recommended Order omitted from publication.]* See also Isis Plumbing Co., 138 NLRB 716 (1962).553